ORDER
Pursuant to the provisions of S.C. Const. Art V, § 4, and S.C.Code Ann. §§ 63-3-20(B), The Honorable Karen F. Bal-*493lenger, has been designated Chief Judge for Administrative Purposes for the Tenth Judicial Circuit for the period January 4, 2015 through January 2, 2016. Judge Ballenger has submitted for approval the attached administrative order establishing certain local rules related to the Order to Attend hearings pursuant to S.C.Code Ann. § 59-65-60 held by the Family Court in Anderson County. The administrative order is hereby approved for use in Anderson County.
IT IS SO ORDERED.
s/Jean H. Toal
Jean H. Toal
Chief Justice of South Carolina
ATTACHMENT
STATE OF SOUTH CAROLINA
COUNTY OF ANDERSON
IN THE FAMILY COURT
In Re: Order to Attend Hearings and Representation by the 10th Judicial Circuit Public Defender Office.
At the present time, juveniles are not represented by an attorney at hearings scheduled before the Court pursuant to Petitions filed by a representative of the School District, in accordance with S.C.Code Ann. § 59-65-60, requesting that the Court issue an Order to Attend School. It has further come to the attention of this Court that the 10th Judicial Circuit Public Defender’s Office (hereinafter “Public Defender Office”) has agreed to be available to represent juveniles at the Order to Attend hearings held by the Family Court. Due to the unique nature of these hearings, there is a substantial risk that the juvenile will not have counsel to represent him or her. Furthermore, should the juvenile fail to comply with the court’s order, he or she may ultimately be held in contempt and confined in a juvenile detention facility. (§ 59-65-70)
Based on the foregoing, the court finds that it is in the best interest of justice, the community and the juvenile that representation be provided at this hearing to ensure Due Process is afforded to all present at this hearing.
THEREFORE, IT IS HEREBY THE ORDER OF THIS COURT that an attorney from the Public Defender Office may *494represent juveniles at the Order to Attend Hearing unless private counsel is retained to represent the juvenile or representation is declined. The issue of the payment of the $40.00 application fee and application required by South Carolina Code of Laws Section 17-3-45 may be addressed by the Court at the hearing on the Order to Attend. The Public Defender Office representation will be limited strictly to Order to Attend hearings and upon completion of said hearing and issuance of the final order, representation will be terminated.
IT IS ALSO THE ORDER OF THIS COURT that all interested parties who are to be served with an Order to Attend Petition shall be noticed in writing of a date, time and place to meet with an attorney from the Public Defender Office. The parties represented by the Public Defender’s Office shall meet with this attorney on the date and time specified in the aforementioned notice. This notice shall be included in the summons or attached to the petition in a conspicuous manner so that the parties are fully aware of the scheduled meeting. The attorney for the Public Defender Office shall notify the School District, DJJ and the solicitor of the date, time and place for these meetings.
IT IS ALSO THE ORDER OF THIS COURT that this order shall only be applicable to the Family Court Order to Attend hearings in Anderson County and shall not have any force or effect for Family Court proceedings in Oconee County and that per the agreement of the Public Defender Office, representatives of the School Districts of Anderson county and the Solicitor’s Office, this order shall take effect on the date of this Order.
Nothing in this order shall be construed as to require the Public Defender Office to represent any parents or legal guardians in the Order to Attend hearings. This order is strictly limited to representation of juveniles by the Public Defender Office in Order to Attend hearings.
IT IS SO ORDERED.
s/Karen F. Ballenger
CHIEF ADMINISTRATIVE JUDGE
FAMILY COURT
TENTH JUDICIAL CIRCUIT
*495Walhalla, South Carolina
August 31, 2015